Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

Matter of Agustin ORTEGA-LOPEZ, Respondent
Decided August 6, 2018
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) The offense of sponsoring or exhibiting an animal in an animal fighting venture in
violation of 7 U.S.C. § 2156(a)(1) (2006) is categorically a crime involving moral
turpitude. Matter of Ortega-Lopez, 26 I&N Dec. 99 (BIA 2013), reaffirmed.
(2) An alien is ineligible for cancellation of removal under section 240A(b)(1)(C) of the
Immigration and Nationality Act, 8 U.S.C. § 1229b(b)(1)(C) (2012), for having
“been convicted of an offense under” section 237(a)(2)(A)(i) of the Act, 8 U.S.C.
§ 1227(a)(2)(A)(i) (2012), irrespective of both the general “admission” requirement in
section 237(a) and the temporal (within 5 years of admission) requirement in section
237(a)(2)(A)(i)(I). Matter of Cortez, 25 I&N Dec. 301 (BIA 2010), reaffirmed.
FOR RESPONDENT: N. David Shamloo, Esquire, Portland, Oregon
FOR THE DEPARTMENT OF HOMELAND SECURITY: David A. Landau, Senior
Litigation Coordinator
BEFORE: Board Panel: MALPHRUS, MULLANE, and LIEBOWITZ, Board Members.
MALPHRUS, Board Member:

In a decision dated February 14, 2011, an Immigration Judge found the
respondent removable on his own admissions under section 212(a)(6)(A)(i)
of the Immigration and Nationality Act, 8 U.S.C. § 1182(a)(6)(A)(i) (2006),
as an alien who is present in the United States without being admitted or
paroled, and denied his application for cancellation of removal under section
240A(b)(1) of the Act, 8 U.S.C. § 1229b(b)(1) (2006). We dismissed the
respondent’s appeal in Matter of Ortega-Lopez, 26 I&N Dec. 99 (BIA 2013),
holding that his conviction for sponsoring or exhibiting an animal in an
animal fighting venture in violation of 7 U.S.C. § 2156(a)(1) (2006) 1 is
categorically for a crime involving moral turpitude, which is an “offense
1

At the time of the respondent’s offense in March 2007, 7 U.S.C. § 2156(a)(1) provided
that it is “unlawful for any person to knowingly sponsor or exhibit an animal in an animal
fighting venture, if any animal in the venture was moved in interstate or foreign
commerce.” “[T]he term ‘animal fighting venture’ means any event which involves a fight
between at least two animals and is conducted for purposes of sport, wagering, or
entertainment.” 7 U.S.C. § 2156(g)(1).

382

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

under” section 237(a)(2)(A)(i) of the Act, 8 U.S.C. § 1227(a)(2)(A)(i) (2006),
that renders him ineligible for relief under section 240A(b)(1)(C).2
The case is now before us on remand from the United States Court of
Appeals for the Ninth Circuit for further consideration of the question
whether animal fighting in violation of 7 U.S.C. § 2156(a)(1) is a crime
involving moral turpitude. We received supplemental briefing on this issue.3
Ortega-Lopez v. Lynch, 834 F.3d 1015 (9th Cir. 2016). We have also
received supplemental briefing addressing the proper interpretation of
section 240A(b)(1)(C) of the Act in light of the Ninth Circuit’s intervening
decision in Lozano-Arredondo v. Sessions, 866 F.3d 1082 (9th Cir. 2017).
The respondent’s appeal will again be dismissed.

I. FACTUAL AND PROCEDURAL HISTORY
We incorporate by reference the factual and procedural history set forth
in Matter of Ortega-Lopez, 26 I&N Dec. at 99–100, but will also summarize
relevant parts of our decision. The respondent is a native and citizen of
Mexico who was convicted in 2009 of violating 7 U.S.C. § 2156(a)(1), for
which he was sentenced to a year of probation. At the time the offense was
committed, it carried a potential sentence to a term of imprisonment for not
more than 1 year under 7 U.S.C. § 2156(e) (2006).4 In our prior decision, we
affirmed the Immigration Judge’s ruling that the conduct proscribed by
§ 2156(a)(1) categorically involves moral turpitude.
On remand, the Ninth Circuit has asked us to further consider whether
sponsoring or exhibiting an animal in an animal fighting venture involves
moral turpitude in light of its statement in Nunez v. Holder, 594 F.3d 1124,
1131 (9th Cir. 2010), that “non-fraudulent crimes of moral turpitude almost
always involve an intent to harm someone, the actual infliction of harm
upon someone, or an action that affects a protected class of victim.” See
Ortega-Lopez, 834 F.3d at 1018. The court also stated that the portion of
§ 2156(a)(1) pertaining to “harm to chickens is, at first blush, outside the
normal realm” of a crime involving moral turpitude. Id. While we respect
the considerations raised on remand, our further review of this issue leads us
2

Section 240A(b)(1)(C) of the Act provides that cancellation of removal under section
240A(b)(1) is not available to an alien who has “been convicted of an offense under section
212(a)(2), 237(a)(2), or 237(a)(3)” of the Act. (Emphasis added.)
3
We acknowledge and appreciate the thoughtful arguments submitted by the parties and
amici curiae in response to our supplemental briefing requests.
4
On May 3, 2007, the penalty provision was enhanced and moved to a different section
at 18 U.S.C. § 49 (Supp. I 2007). See Animal Fighting Prohibition Enforcement Act of
2007, Pub. L. No. 110-22, § 3(5), 121 Stat. 88, 89.

383

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

to the same result. We will therefore clarify our rationale for concluding that
moral turpitude necessarily inheres in all violations of this statute.
Because of the Ninth Circuit’s intervening decision in Lozano-Arredondo,
we must also address whether the respondent is barred from relief by section
240A(b)(1)(C) of the Act as an alien convicted of an “offense under” section
237(a)(2) of the Act—specifically, section 237(a)(2)(A)(i).5 In that decision,
the court disagreed with our conclusion in Matter of Cortez, 25 I&N Dec.
301, 307–08 (BIA 2010), that the plain language of section 240A(b)(1)(C)
provides that only the offense-specific characteristics contained in the
cross-referenced sections of the Act (that is, the listed generic offense and
any corresponding sentencing requirement) are applicable in determining
whether an applicant has been convicted of an “offense under” one of those
sections. The Ninth Circuit found the statutory language to be ambiguous
and held that, because Matter of Cortez was based on the perceived
unambiguous language of the statute, we did not consider any other possible
interpretations. Accordingly, the court has asked us “to exercise [our]
expertise and discretion” in interpreting the ambiguity. Lozano-Arredondo,
866 F.3d at 1089. We will reaffirm our decision in Matter of Cortez and
further explain why we view that interpretation as the most reasonable
reading of the statute.

II. ANALYSIS
A. Crime Involving Moral Turpitude
To determine whether a conviction is for a crime involving moral
turpitude, we employ the “categorical approach” by “comparing the elements
of the . . . offense to those of the generic [definition of a crime involving
moral turpitude] to determine if there is a categorical match.” Escobar
v. Lynch, 846 F.3d 1019, 1024 (9th Cir. 2017) (citations omitted). “This
[approach] requires us to focus on the minimum conduct that has a realistic
probability of being prosecuted under the statute of conviction, rather than
on the facts underlying the respondent’s particular violation of that statute.”

5

The respondent’s conviction is not for an “offense under” section 212(a)(2)(A)(i)(I)
of the Act because his crime qualifies for the petty offense exception in section
212(a)(2)(A)(ii)(II). See Matter of Garcia-Hernandez, 23 I&N Dec. 590, 593 (BIA 2003)
(holding that a conviction for a crime involving moral turpitude that qualifies as a petty
offense is not for an “offense under” section 212(a)(2)(A)(i)(I)). However, pursuant to
Matter of Cortez, 25 I&N Dec. 301 (BIA 2010), the respondent is nevertheless ineligible
for relief under section 240A(b)(1)(C) of the Act as an alien convicted of an “offense
under” section 237(a)(2)(A)(i).

384

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

Matter of Silva-Trevino, 26 I&N Dec. 826, 831 (BIA 2016); see also Escobar,
846 F.3d at 1024.
To constitute a crime involving moral turpitude, an offense must have
two essential elements: a culpable mental state and reprehensible conduct.
Matter of Jimenez-Cedillo, 27 I&N Dec. 1, 3 (BIA 2017), remanded on other
grounds, 885 F.3d 292, 300 (4th Cir. 2018); see also Matter of Louissaint,
24 I&N Dec. 754, 756–57 (BIA 2009) (“[A] crime involving moral turpitude
involves reprehensible conduct committed with some degree of scienter,
either specific intent, deliberateness, willfulness, or recklessness.” (citation
omitted)). Conduct is “reprehensible” if it is “inherently base, vile, or
depraved, and contrary to the accepted rules of morality and the duties owed
between persons or to society in general.” Matter of Jimenez-Cedillo,
27 I&N Dec. at 3 (citation omitted). This determination regarding the nature
of a crime is governed by “contemporary moral standards and may be
susceptible to change based on the prevailing views in society.” Matter of
Lopez-Meza, 22 I&N Dec. 1188, 1192 (BIA 1999).
The Ninth Circuit has deferred to the manner in which we apply
this definition through case-by-case adjudications in order to “assess[] the
character, gravity, and moral significance of the conduct” in question.
Marmolejo-Campos v. Holder, 558 F.3d 903, 910 (9th Cir. 2009) (en banc).
As the court explained, this approach allows the Board to “draw[] upon its
expertise as the single body charged with adjudicating all federal
immigration cases” and “is precisely the type of agency action the Supreme
Court instructs is entitled to . . . deference.” Id.; see also Mendoza v. Holder,
623 F.3d 1299, 1303 (9th Cir. 2010).
At the same time, the Ninth Circuit’s deference to our interpretation and
application of the various “crime involving moral turpitude” provisions of
the Act has not been universal in decisions issued after Marmolejo-Campos.
A number of recent decisions employ the court’s “own . . . definition of moral
turpitude.” Rivera v. Lynch, 816 F.3d 1064, 1070 (9th Cir. 2016) (citations
omitted); see also, e.g., Castrijon-Garcia v. Holder, 704 F.3d 1205, 1212 n.7
(9th Cir. 2013). Under its definition, the Ninth Circuit recognizes that crimes
involving moral turpitude “fall into two categories: ‘[1] those involving
fraud and [2] those involving grave acts of baseness or depravity.’”
Ortega-Lopez, 834 F.3d at 1018 (alterations in original) (quoting
Robles-Urrea v. Holder, 678 F.3d 702, 708 (9th Cir. 2012)). The Ninth
Circuit has further explained that offenses that do not involve fraud and
therefore fall into the second category “almost always” involve an intent to
injure, an injury to a person, or an act affecting a protected class of victims.
Id. (quoting Nunez, 594 F.3d at 1131). The Ninth Circuit remanded for us to
consider whether a violation of § 2156(a)(1), an offense that does not involve
fraud, involves one of these three circumstances.
385

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

While we recognize that these principles may serve as useful guideposts,
we have never considered our determination whether a crime involves moral
turpitude to be strictly limited to the foregoing categories. As the Ninth
Circuit has acknowledged, these categories are “not exhaustive.” Rivera,
816 F.3d at 1074; see also Nunez, 594 F.3d at 1131 & n.4. In other words,
offenses that fall into these categories are crimes involving moral turpitude,
but the definition of moral turpitude is broader. Indeed, the Ninth Circuit has
found that some offenses that do not involve fraud are crimes involving
moral turpitude even in the absence of an intent to injure, an injury to persons,
or a protected class of victims. See, e.g., Rohit v. Holder, 670 F.3d 1085,
1088–91 (9th Cir. 2012) (holding that the violation of a prostitution statute
that covered consensual sex acts by adults was a crime involving moral
turpitude); Gonzalez-Alvarado v. INS, 39 F.3d 245, 246–47 (9th Cir. 1994)
(per curiam) (concluding that the offense of incest under a statute that
covered consensual sex acts by adults of a certain degree of consanguinity
was a crime involving moral turpitude).
If our understanding in this regard is incorrect, we would respectfully
disagree with the Ninth Circuit’s approach. As we explained in Matter of
Cortes Medina, 26 I&N Dec. 79, 82 (BIA 2013), the phrase “crime involving
moral turpitude” is not amenable to a clear-cut comprehensive definition that
identifies certain offenses to the exclusion of all others. Such an approach
“is unrealistic given the nature of this broad legal term and the myriad
Federal and State statutes potentially at issue.” Id.; see also Matter of
Ortega-Lopez, 26 I&N Dec. at 100 n.2. To hold otherwise would eviscerate
our ability to “assess[] the character, gravity, and moral significance of the
conduct” on a case-by-case basis and “draw[] upon [our] expertise,”
Marmolejo-Campos, 558 F.3d at 910, to decide whether the specific offense
at issue is “inherently base, vile, or depraved, and contrary to the accepted
rules of morality and the duties owed between persons or to society in
general.” Matter of Silva-Trevino, 26 I&N Dec. at 833 (citations omitted).
In our view, conduct such as prostitution and incest is so contrary to the
standards of a civilized society as to be morally reprehensible. See Rohit,
670 F.3d at 1088–91; Gonzalez-Alvarado, 39 F.3d at 246–47. The minimum
conduct covered by such crimes generally relates to sexual acts committed
by consenting adults. We recognize these crimes as morally reprehensible,
not on account of the presence of harm or the need to protect a vulnerable
segment of society, but because of the socially degrading nature of
commercialized sexual services and incestuous sexual relations. These
crimes “offend[] the most fundamental values of society.” Rivera, 816 F.3d
at 1075 (alteration in original) (quoting Robles-Urrea, 678 F.3d at 705). We
consider the crime of sponsoring or exhibiting an animal in an animal
fighting venture to be of a similar nature.
386

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

For these reasons, we conclude that in assessing whether an offense that
does not involve fraud is a crime involving moral turpitude, the absence of
an intent to injure, an injury to persons, or a protected class of victims is not
determinative. We find it appropriate to apply this rule nationwide, including
in the Ninth Circuit, because a single rule furthers the paramount need for
“uniformity in the administration of immigration laws.” Cazarez-Gutierrez
v. Ashcroft, 382 F.3d 905, 912 (9th Cir. 2004); see also Matter of D-R-,
27 I&N Dec. 105, 108 (BIA 2017) (“The agency’s interpretation of a statute
applies, regardless of the circuit court’s contrary precedent, unless ‘the prior
court decision holds that its construction follows from the unambiguous
terms of the statute and thus leaves no room for agency discretion.’” (quoting
Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967,
982 (2005))).
We now turn to the question whether the respondent’s offense is a crime
involving moral turpitude. Under 7 U.S.C. § 2156(a)(1), it is “unlawful for
any person to knowingly sponsor or exhibit an animal in an animal fighting
venture.” (Emphasis added.) This offense indisputably involves intentional
conduct. The issue before us then is whether the conduct proscribed by the
statute is reprehensible. See Matter of Leal, 26 I&N Dec. 20, 24–25 (BIA
2012); Matter of Ruiz-Lopez, 25 I&N Dec. 551, 551 (BIA 2011) (“Where
knowing or intentional conduct is an element of a morally reprehensible
offense, we have found moral turpitude to be present.”).
We respectfully reaffirm our conclusion that knowingly sponsoring or
exhibiting an animal in an animal fighting venture is a crime involving moral
turpitude. In this decision, we clarify our view that, because the conduct
encompassed in a violation of § 2156(a)(1) celebrates animal suffering for
one’s personal enjoyment, it transgresses the socially accepted rules of
morality and breaches the duty owed to society in general. See United States
v. Stevens, 559 U.S. 460, 477 (2010) (noting that “cockfighting [has] long
[been] considered immoral in much of America”).
As we explained in our prior decision, “animal fighting . . . is a spectacle
of animal suffering engaged in purely for entertainment, the entire purpose
of which is the intentional infliction of harm or pain on sentient beings that
are compelled to fight, often to the death.” Matter of Ortega-Lopez, 26 I&N
Dec. at 101 (citation omitted) (internal quotation mark omitted). We also
generally described the brutal and vicious nature of dogfighting and
cockfighting, which leads to painful injuries and the extreme suffering and
often death of the animals, all of which is brought upon for the personal
enjoyment of those involved. Id.; see also Animal Fighting Prohibition
Enforcement Act of 2005: Hearing on H.R. 817 Before the Subcomm. on
Crime, Terrorism, and Homeland Security of the H. Comm. on the Judiciary,

387

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

109th Cong. 56, 57 (2006) (statement of W. Ripley Forbes, Dir. of Gov’t
Affairs, Am. Humane Soc’y) [hereinafter Hearing on H.R. 817].
It is the exhibition and celebration of suffering in animal fighting events
that runs contrary to basic standards of decency and humanity. Such acts of
senseless brutality, which demonstrate a reprehensible desire to relish in the
infliction of pain, have long been recognized as degrading, not only to the
participants personally, but to all of society. See Commonwealth v. Tilton,
49 Mass. (8 Met.) 232, 234–35 (1844) (describing animal fighting as
“barbarous and cruel, leading to disorder and danger, and tending to deaden
the feelings of humanity, both in those who participate in it, and those who
witness it”). It desensitizes spectators to brutality and violence and teaches
“that inflicting pain is an acceptable form of amusement.” Hearing on H.R.
817, supra, at 57 (discussing significant concerns regarding developing
children who attend these events); see also Paris Adult Theatre I v. Slaton,
413 U.S. 49, 68 n.15 (1973) (stating that animal fighting events have been
outlawed because they “debased and brutalized the citizenry who flocked to
witness such spectacles” (citation omitted) (internal quotation mark
omitted)). This view is consistent with the legislative history supporting the
enactment of § 2156 in 1976. See H.R. Rep. No. 94-801, at 10 (1976) (noting
that animal fighting is “dehumanizing, abhorrent, and utterly without
redeeming social value”).
The fact that the prohibition of animal fighting under § 2156(a)(1) is not
limited to fights with domesticated animals and that the statute covers
chickens, which are the type of animals involved in cockfighting, does not
alter our conclusion. 6 Cockfighting is not a benign activity. It involves
attaching a knife or “ice-pick like devices called gaffes . . . to all of the birds’
legs to enhance the bloodletting, gouged eyes, punctured lungs, all sorts of
grievous wounds” for the entertainment of the people involved in the events.
Hearing on H.R. 817, supra, at 5 (testimony of Wayne Pacelle, President and
CEO, Humane Soc’y of the U.S.). The immorality that exists in a violation
of § 2156(a)(1) results from the interrelationship of the suffering that is
6

We agree with the amici that argue that animal fighting ventures involving domesticated
animals are especially abhorrent because of the unique relationship humans share with such
animals. However, moral turpitude inheres in knowingly celebrating the suffering of any
animal forced to participate in the type of activity covered in 7 U.S.C. § 2156(g)(5). See
Matter of Ortega-Lopez, 26 I&N Dec. at 104 n.4 (“[O]ur determination that a violation of
7 U.S.C. § 2156(a)(1) is categorically a crime involving moral turpitude is not dependent
on the type of animal involved.”). Another common form of animal fighting not discussed
in our prior decision is hog-dog fights where “boars’ tusks are cut off and they are placed
in a pen” with pit bulls, often resulting “in the ears of the boar being torn off or their jowls
being ripped open.” Hearing on H.R. 817, supra, at 11 (statement of Wayne Pacelle,
President and CEO, Humane Soc’y of the U.S.).

388

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

experienced by the animals with the celebration in that suffering by those
involved in the animal fighting ventures.7
We also recognize that animals serve utilitarian purposes, such as for
hunting and food production. To this end, there may be certain practices that
are inevitably harmful to animals that are regarded by society as necessary
or acceptable to accomplish the underlying utilitarian objective. See
generally Gary L. Francione, Animals, Property and Legal Welfarism:
“Unnecessary” Suffering and the “Humane” Treatment of Animals,
46 Rutgers L. Rev. 721, 739–40 (1994). However, we are not persuaded that
such tolerance undercuts or otherwise reduces the inhumanity in participating
in a venture whose purpose is to objectify the suffering of animals for
personal pleasure. See Animal Fighting Prohibition Enforcement Act of
2007: Hearing on H.R. 137 Before the Subcomm. On Crime, Terrorism, and
Homeland Security of the H. Comm. on the Judiciary, 110th Cong. 46 (2007)
(testimony of Wayne Pacelle) (“[T]here are lots of controversial and tough
moral questions about how we treat animals in society, but staged animal
fights where people are putting animals in a pit to fight to injury or death just
for the amusement . . . is not a tough moral question.”). Moreover, the
conduct proscribed by § 2156(a)(1) specifically excludes from its coverage
ventures “the primary purpose of which involves the use of one or more
animals in hunting another animal.” 7 U.S.C. § 2156(g)(1).
With respect to the contentions of the respondent and amicus regarding
the breadth of § 2156(a)(1), we are not persuaded that one could “sponsor or
exhibit an animal” in an animal fighting venture by merely paying a fee to
attend an animal fight or being a vendor at such an event. The statute
plainly speaks to the sponsorship of a specific animal, which does not
encompass financial contributions, directly or indirectly, to the event itself.
See United States v. Kingrea, 573 F.3d 186, 192 (4th Cir. 2009) (“[T]he
act that Congress has determined to be an unlawful act [under § 2156(a)(1)]
is the sponsoring of ‘an animal in’ an animal fighting venture, not
simply sponsoring a fighting venture.”). 8 Furthermore, subsequent to the
7

The parties and amici do not meaningfully dispute that all the animals covered by the
definition of an “animal” in § 2156(g)(5) are sentient creatures capable of experiencing
pain and suffering. See generally Gary L. Francione, Equal Consideration and the Interest
of Nonhuman Animals in Continued Existence: A Response to Professor Sunstein, 2006
U. Chi. Legal F. 231, 234 (2006) (“[T]here is no serious doubt that . . . cows, pigs, [and]
chickens . . . are capable of experiencing pain and suffering.”).
8
The cases that the respondent and amicus rely on in this regard are not persuasive. Some
appear to be detailing convictions under 18 U.S.C. § 2 (2012) for aiding and abetting a
violation of 7 U.S.C. § 2156(a)(1), whereas the respondent was convicted of the substantive
offense under § 2156(a)(1). See, e.g., United States v. Olney, No. 1:13-CR-2094-TOR-19,
2016 WL 660886, at *1–2 (E.D. Wash. Feb. 18, 2016) (discussing the difference between

389

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

respondent’s conviction, Congress amended the statute to proscribe, as a
separate offense, attending an animal fighting venture. See Agricultural Act
of 2014, Pub. L. No. 113-79, § 12308(b)(1), 128 Stat. 649, 990–91 (codified
at 7 U.S.C. § 2156(a)(2) (Supp. II 2014)).9 We need not decide here whether
that conduct amounts to a crime involving moral turpitude.
Finally, we recognize, as the respondent and some amici emphasize, that
cockfighting is not criminalized in all jurisdictions throughout the United
States. See Ortega-Lopez, 834 F.3d at 1017 n.1 (“Unlike dogfighting, which
is illegal everywhere in the United States, cockfighting remains legal in
Guam, the Northern Mariana Islands, Puerto Rico, and the U.S. Virgin
Islands.”). However, the fact that several territories of the United States have
not updated their laws to ban some forms of animal fighting does not change
our conclusion regarding the profoundly degrading nature of such conduct.
The clear consensus in contemporary American society, as embodied by the
laws of all 50 States and the District of Columbia and Federal law, is that
sponsoring or exhibiting the spectacle of animal suffering is morally
reprehensible. Our duty is to determine whether this offense under Federal
law is a crime of moral turpitude under the immigration laws.
Moreover, there are offenses, like prostitution, that are widely viewed as
morally turpitudinous but that are not criminalized in every jurisdiction of
every State. See Erotic Serv. Provider Legal Educ. & Research Project
v. Gascon, 880 F.3d 450, 460 & n.2 (9th Cir.), amended, 881 F.3d 792
(9th Cir. 2018). See generally Memorandum from Att’y Gen. Eric H. Holder,
Jr., to All Department Personnel, (Apr. 10, 2015), https://www.justice.gov
/file/1047646/download (“Regardless of whether prostitution is legal or
tolerated in a particular jurisdiction, soliciting prostitutes creates a greater
demand for human trafficking victims and a consequent increase in the
number of minor and adult persons trafficked into commercial sex slavery.”).
Prostitution is unquestionably a crime involving moral turpitude under the
immigration laws. See Rohit, 670 F.3d at 1090–91; Matter of W-, 4 I&N Dec.
the elements of the substantive offense under § 2156(a)(1) and aiding and abetting such an
offense under 18 U.S.C. § 2, and finding that a defendant who “did not . . . personally
exhibit[] or sponsor[] any particular rooster he owned in the animal fighting venture,” was
only guilty of aiding and abetting for his conduct in hosting the venture, inviting
participants and spectators, and acting as a vendor), aff’d, 693 F. App’x 652 (9th Cir. 2017);
United States v. Lawson, 677 F.3d 629, 635 (4th Cir. 2012). Likewise, the discussion in
United States v. Salud-Garcia, No. 8-34-HA, 2008 WL 4858264, at *1 (D. Or. Nov. 10,
2008), is limited to the charge of conspiracy and does not reflect whether a conviction was
obtained for the substantive offense under § 2156(a)(1). Finally, the decision in State
v. Albee, 847 P.2d 858, 859 (Or. Ct. App. 1993), pertains to a conviction under State law,
not § 2156(a)(1).
9
Congress’ criminalization of the mere act of attending animal fighting ventures further
reflects society’s rejection of this activity.

390

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

401, 402 (C.O. 1951); accord Reyes v. Lynch, 835 F.3d 556, 560 (6th Cir.
2016); Gomez-Gutierrez v. Lynch, 811 F.3d 1053, 1058–59 (8th Cir. 2016).
Relatedly, the fact that comparably similar evils are not covered under
§ 2156(a)(1) is not significant to our consideration of this issue.
In sum, sponsoring or exhibiting an animal in an animal fighting venture
is contrary to the most basic moral standards that exist in our civilized society.
This activity, which serves no utilitarian purpose, leads to the extreme
suffering or death of the animals that are forced to fight for the base
entertainment and enjoyment of the people involved. We therefore conclude
that the respondent’s participation in an animal fighting venture as proscribed
by 7 U.S.C. § 2156(a)(1) is categorically a crime involving moral turpitude.
B. “Offense Under” Section 237(a)(2) of the Act
An applicant for cancellation of removal under section 240A(b)(1) of the
Act must demonstrate that he has not been “convicted of an offense under
section 212(a)(2), 237(a)(2), or 237(a)(3).” Section 240A(b)(1)(C) of the
Act; see also 8 C.F.R. § 1240.8(d) (2018). The question we must answer is
whether the reference to an “offense under” the cross-referenced sections
incorporates all or part of those sections, or if Congress intended some other
interpretation of the statute. According to the Ninth Circuit, the statutory text
is ambiguous on this point. See Lozano-Arredondo, 866 F.3d at 1090.
This issue arises from the fact that the deportability grounds contained
in sections 237(a)(2) and (3) of the Act are generally not applicable to
applicants who, like the respondent, entered the United States without
inspection and have not thereafter been subjected to an act that would
constitute an “admission.” See Shivaraman v. Ashcroft, 360 F.3d 1142, 1144
(9th Cir. 2004) (stating that where an alien “enter[s] the country unlawfully,
without inspection and authorization by an immigration officer . . . , [that]
entry d[oes] not constitute an ‘admission’”); see also, e.g., Ocampo-Duran
v. Ashcroft, 254 F.3d 1133, 1134–35 (9th Cir. 2001); Matter of Rosas,
22 I&N Dec. 616, 617–24 (BIA 1999). By their plain terms, sections
237(a)(2) and (3) only apply to aliens who have been “admitted to the United
States.” Section 237(a) of the Act. Moreover, a number of deportability
grounds contain a temporal requirement tied to the time of an alien’s
“admission.” See sections 237(a)(2)(A)(i)–(iii), (B), (C), (E)(i)–(ii) of the
Act. As relevant here, section 237(a)(2)(A)(i)(I) contains a temporal
requirement, which provides that the conduct giving rise to the underlying
conviction must “be committed within five years . . . after the date of
admission.”
It is well settled that “all offenses described in [sections 212(a)(2),
237(a)(2), and 237(a)(3)] apply to all aliens—regardless of admission
391

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

status—for purposes of [section 240A(b)(1)(C)’s] bar on cancellation of
removal.” Lozano-Arredondo, 866 F.3d at 1090 (citing Gonzalez-Gonzalez
v. Ashcroft, 390 F.3d 649, 652 (9th Cir. 2004)); accord Matter of Almanza,
24 I&N Dec. 771, 776 (BIA 2009), overruled on other grounds, 815 F.3d
469, 482 (9th Cir. 2016) (en banc). The issue now in dispute is what aspects
of section 237(a)(2) of the Act are retained by virtue of the “offense under”
language contained in section 240A(b)(1)(C).
We have interpreted section 240A(b)(1)(C)’s use of the phrase “offense
under” as only incorporating the offense-specific characteristics contained in
the cross-referenced sections—that is, the listed generic offense and any
corresponding sentencing requirements. Matter of Cortez, 25 I&N Dec.
at 307; see also Matter of Pedroza, 25 I&N Dec. 312, 314–16 (BIA 2010).
As relevant here, section 237(a)(2)(A)(i) of the Act sets forth a generic
offense—a crime involving moral turpitude—and a sentencing
requirement—the offense must be one “for which a sentence of one year or
longer may be imposed.” We have therefore concluded that neither the
general “admission” requirement under section 237(a) nor the temporal
requirement in section 237(a)(2)(A)(i)(I) of the Act (that the offense be
“committed within five years . . . after the date of admission”) is part of the
“offense” under that section. Matter of Cortez, 25 I&N Dec. at 307–10.
Every other circuit that has addressed this issue has deferred to our
interpretation. See Andrade-Zamora v. Lynch, 814 F.3d 945, 951–52 (8th
Cir. 2016) (collecting cases); accord Lucio-Rayos v. Sessions, 875 F.3d 573,
584 (10th Cir. 2017), petition for cert. filed, (U.S. July 12, 2018) (No. 18-64).
The Ninth Circuit has instructed us to consider whether a more reasonable
interpretation is that section 240A(b)(1)(C) of the Act incorporates the
entirety of the cross-referenced sections and, at the same time, alters the
meaning of “admission,” as that term is used throughout section 237(a) of
the Act. Lozano-Arredondo, 866 F.3d at 1092–93. In particular, the court
suggested that it might be possible to construe the term “admission” to mean
physical “entry” in this context. Id. at 1092. Under such an interpretation,
the temporal “admission” requirements in the deportation provisions of
section 237(a)(2) would remain relevant in defining what constitutes an
“offense under” these sections for purposes of the section 240A(b)(1)(C) bar.
Thus, the Ninth Circuit found it plausible to read section 240A(b)(1)(C) as
incorporating all of section 237(a)(2)(A)(i) of the Act, yet modifying the
“within five years” provision as counting from the applicant’s date of “entry”
instead of “admission.” The respondent also argues in favor of this approach.
We respectfully disagree with this interpretation for two reasons. First,
one of the overarching themes of the Illegal Immigration Reform and
Immigrant Responsibility Act of 1996, Division C of Pub. L. No. 104-208,
110 Stat. 3009-546 (“IIRIRA”), was to replace the term “entry” with the term
392

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

“admission,” thereby providing that a person who had entered the United
States without meeting the specific statutory requirements for an admission
would be subject to grounds of inadmissibility, rather than deportability. See
IIRIRA § 301, 110 Stat. at 3009-575 (titled “Treating persons present in the
United States without authorization as not admitted”). Construing the word
“admission” to mean “entry” would be contrary to that overall purpose. In
addition, Congress demonstrated that it considered the terms to have different
meanings because it retained the term “entry” in certain provisions. See, e.g.,
section 237(a)(1)(E) of the Act.
Furthermore, interpreting the cross-reference to an “offense under” section
237(a)(2) as modifying the meaning of “admission” throughout section
237(a)(2) is, in our view, outside the scope of any ambiguity that exists in
section 240A(b)(1)(C) of the Act. See Lozano-Arredondo, 866 F.3d at 1090
(finding the statute ambiguous because it “does not say whether it
incorporates the entire deportable offense or only part of it”); see also, e.g.,
Bower v. Fed. Express Corp., 96 F.3d 200, 208 (6th Cir. 1996) (“Ambiguity
anywhere in a statute is not a license . . . to roam about that statute looking
for other provisions to narrow or expand through the process of definition.”).
The function of a cross-reference is to incorporate, in whole or in part, the
requirements of the referenced section. See Calix v. Lynch, 784 F.3d 1000,
1010 (5th Cir. 2015) (“Logically, there are three categories of potential
incorporation of immigration-related provisions— . . . all, some, or none.”);
see also Gonzalez-Gonzalez, 390 F.3d at 652 (“The plain language [of
section 240A(b)(1)(C)] indicates that it should be read [as a]
cross-reference . . . .”). There is a significant difference between
incorporation and modification. See, e.g., Torres v. Lynch, 136 S. Ct. 1619,
1626 n.5 (2016) (recognizing the general premise that where a statute
refers to another statute, the “description cannot refer to features that the
thing being described does not have” (citation omitted)).
Consistent with our decision in Matter of Cortez, it is our continued
view that the most reasonable reading of section 240A(b)(1)(C) is that it
cross-references a selected segment—the “offense”—of a collective
whole—the corresponding ground of removability under section 212(a)(2),
237(a)(2), or 237(a)(3). Read this way, the meaning of the cross-referenced
sections remains constant, with only the “offense” characteristics contained
in each being operative. Faced with interpreting an ambiguous statute in a
manner that is consistent with its statutory cross-reference or reconstruing a
cross-referenced statute for the purpose of resolving an ambiguity in the
referencing provision, we believe the former is the better approach.
We cannot agree with the suggestion in Lozano-Arredondo, 866 F.3d at
1092, that, unlike the interpretation we adopted in Matter of Cortez, giving a
“context-specific meaning to ‘admission’ would give effect to each word in
393

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

the statute.” There is a considerable difference between an interpretation that
causes language to be superfluous and one that reads aspects of a statute
as being inapplicable when they have independent meanings in other
contexts. See generally Torres, 136 S. Ct. 1619 (interpreting a statutory
cross-reference as containing some, but not all, of the cross-referenced
requirements).
The “admission” and the temporal requirements throughout section 237(a)
of the Act are significant in determining an alien’s removability, and
Congress created these requirements for this purpose. The fact that they are
inapplicable in determining an alien’s eligibility for relief under section
240A(b)(1)(C) does not render them superfluous. Our interpretation actually
avoids rendering language in the cancellation of removal statute superfluous
by recognizing the distinction between the Act’s general reference to
offenses listed in certain provisions and its reference to an alien’s actual
removability under those provisions. Compare section 240A(b)(1)(C) of the
Act (barring an alien “convicted of an offense under,” inter alia, section
237(a)(2) from applying for cancellation of removal (emphasis added)), and
section 240A(d)(1) of the Act (terminating an alien’s continuous residence
of physical presence, for purposes of cancellation, where an alien
“committed an offense referred to in section 212(a)(2)” (emphasis added)),
with section 240A(b)(2)(A)(iv) of the Act (barring an alien who is
“inadmissible” under section 212(a)(2) or (3), or “deportable” under sections
237(a)(2) through (4) from applying for special rule cancellation of removal
(emphases added)), and section 240A(d)(1) (requiring that an offense
“referred to in section 212(a)(2)” must also “render[] the alien
inadmissible . . . under section 212(a)(2) or removable . . . . under section
237(a)(2) or . . . (4)” (emphases added)). See generally Marx v. Gen. Revenue
Corp., 568 U.S. 371, 386 (2013) (“[T]he canon against surplusage is
strongest when an interpretation would render superfluous another part of the
same statutory scheme.”).
We also are not persuaded that the legislative history of the statute is
inconsistent with our interpretation in Matter of Cortez or supportive of an
alternative interpretation. In its decision, the Ninth Circuit remanded for us
to consider the House Conference Report on the IIRIRA, which summarized
section 240A(b)(1)(C) of the Act as rendering ineligible any alien “convicted
of an offense that would render the alien inadmissible under section
212(a)(2)(A) or deportable under redesignated sections 237(a)(2) or
237(a)(3).” H.R. Rep. No. 104–828, at 213 (1996) (Conf. Rep.) (Joint
Explanatory Statement), 1996 WL 563320. The court concluded that this
language “evidences Congress’ intent to incorporate the within-five-years
element” of section 237(a)(2)(A)(i)(I). Lozano-Arredondo, 866 F.3d at 1092.

394

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

Respectfully, we cannot agree with this reading of the language of the
conference report. On its face, the conference report appears to require that
the alien be “deportable.” An alien cannot be “deportable” without first
satisfying the threshold requirement of being an alien “in and admitted” to
the United States. Section 237(a) of the Act. However, there is no dispute
that this is not what Congress intended in the context of section
240A(b)(1)(C). See Lozano-Arredondo, 866 F.3d at 1092 (“Congress
expected [section 237(a)(2)] would apply to non-admitted aliens in the
cancellation context, even though its text says it applies only to aliens ‘in and
admitted to the United States.’”). We do not find it reasonable to infer that
the conference report signals Congress’ intent to require that an alien be
“deportable” for purposes of relief, yet not “deportable” in the sense that the
term is normally understood. See Reyes v. Holder, 714 F.3d 731, 736 (2d Cir.
2013) (per curiam) (stating that where Congress elects to use “the legal terms
‘inadmissible’ and ‘deportable,’” the only rational conclusion is “that an
applicant’s admission status (i.e., admitted or not admitted) is critical”). As
with the statutory language, we find nothing in the referenced legislative
history that supports reconstruing the term “admission” in section 237(a)(2)
of the Act.
Moreover, the conference report purports to provide that section
240A(b)(1)(C) of the Act only applies to the offenses that are grounds of
inadmissibility under section 212(a)(2)(A) of the Act (crimes involving
moral turpitude and controlled substance violation). See H.R. Rep. No.
104-828, at 213 (stating that section 240A(b)(1)(C) renders ineligible any
alien “convicted of an offense that would render the alien inadmissible under
section 212(a)(2)(A)” (emphasis added)). This language is at odds with the
enacted version of section 240A(b)(1)(C), which applies to all criminal
grounds under section 212(a)(2). See Matter of Pina-Galindo, 26 I&N Dec.
423, 424–25 (BIA 2014) (recognizing that the language from this aspect of
the conference report is “imprecise” (quoting Matter of Bustamante, 25 I&N
Dec. 564, 567 n.1 (BIA 2011))). This leads us to believe that the cited
language from the conference report, including its reference to being
“deportable,” is not a reliable expression of Congress’ intent for section
237(a)(2)(A)(i) of the Act.
The statement in the conference report—that the offense must render the
alien “inadmissible” or “deportable” under the applicable cross-referenced
section—closely tracks the language actually enacted in other provisions of
the cancellation statute. See, e.g., sections 240A(b)(2)(A)(iv), (d)(1) of the
Act; see also Matter of Garcia, 25 I&N Dec. 332, 336 n.3 (BIA 2010)
(acknowledging the distinction between the language in sections
240A(b)(1)(C) and (d)(1) of the Act). Had Congress intended to adopt such
a requirement in section 240A(b)(1)(C), it certainly could have done so
395

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

through the statutory text. See Jama v. ICE, 543 U.S. 335, 341 (2005) (“We
do not lightly assume that Congress has omitted from its adopted text
requirements that it nonetheless intends to apply, and our reluctance is even
greater when Congress has shown elsewhere in the same statute that it knows
how to make such a requirement manifest.”); Whitfield v. United States, 543
U.S. 209, 216–17 (2005) (“Where Congress has chosen not to [adopt a
requirement in the statutory text], we will not override that choice based
on vague and ambiguous signals from legislative history.”); see also
Gonzalez-Gonzalez, 390 F.3d at 653 n.3.
Indeed, when Congress did include such language, it created a result far
different from the one we would reach if we adopted the Ninth Circuit’s
interpretation. For instance, under section 240A(d)(1) of the Act, an alien’s
continuous physical presence is deemed to end upon the commission of “an
offense referred to in section 212(a)(2),” provided that such offense “renders
the alien inadmissible . . . under section 212(a)(2) or removable . . . under
section 237(a)(2).” There is no dispute that an offense only “renders the
alien . . . removable” under section 237(a)(2) if the “in and admitted” and
temporal “admission” requirements are satisfied, based on the accepted
meaning of “admission” in this context. See, e.g., Matter of Deanda-Romo,
23 I&N Dec. 597, 598 n.1 (BIA 2003). We are not persuaded that when
Congress used language in the conference report that is nearly identical to
the language in section 240A(d)(1), it intended, not to adopt the same
meaning of “admission,” but instead to create a different scheme that
requires extensive statutory reconstruction to be operative. Thus, Congress’
exclusion of similar language in section 240A(b)(1)(C) of the Act is much
more persuasive than the unclear language in a conference report. See
Shannon v. United States, 512 U.S. 573, 583 (1994) (finding it improper to
give “authoritative weight to a single passage of legislative history that is in
no way anchored in the text of the statute”).
Our decision in Matter of Rosas does not support a blanket departure from
the formal definition of the terms “admitted” and “admission” under section
101(a)(13)(A) of the Act, 8 U.S.C. § 1101(a)(13)(A) (2012). In that case, we
identified a narrow circumstance in which an adjustment of status would be
treated as an “admission,” despite its nonconformity with the definition
contained in section 101(a)(13)(A) of the Act. Matter of Rosas, 22 I&N Dec.
at 618–23. Our goal in doing so was to ensure consistency throughout section
237 and “to make the whole Act work coherently and uniformly in all its
applications.” Matter of Alyazji, 25 I&N Dec. 397, 404 (BIA 2011); accord
Ocampo-Duran, 254 F.3d at 1134–35. If we were to adopt the Ninth
Circuit’s suggestion in this case, it would undermine uniformity in the
application of the term “admission” in section 237(a) and would not be
consistent with the plain language of the statute. See Shivaraman, 360 F.3d
396

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

at 1146 (“Th[e] statutory text leaves no room for doubt, unambiguously
defining admission as the lawful entry of the alien into the United States.”
(emphasis added)).10
In fact, the proposal in Lozano-Arredondo, 866 F.3d at 1092, to give a
“context-specific meaning to ‘admission’” in section 237(a)(2)(A)(i) of the
Act has been rejected as a permissible interpretation of that section.
See Shivaraman, 360 F.3d at 1147 (declining to adopt a “subjective,
malleable construction” to the meaning of the term “admission” in section
237(a)(2)(A)(i)); accord Matter of Alyazji, 25 I&N Dec. at 404 (rejecting an
invitation “to redefine the term ‘admission’ on a case-by-case basis, . . .
customized to meet each new context”). The Ninth Circuit has similarly
rejected the argument “that ‘entry’ and ‘admission’ are interchangeable.”
Xi v. U.S. INS, 298 F.3d 832, 838 (9th Cir. 2002). We see no reason to depart
from this logic and conflate the clearly distinct principles of “entry” and
“admission.” In a related context, we have explained that “such an
inconsistent understanding of what constitutes an ‘admission’ would
introduce unpredictability and incoherence to the law.” Matter of Alyazji,
25 I&N Dec. at 404.
In sum, the language and context of section 240A(b) in its entirety leads
us to conclude that the best interpretation of section 240A(b)(1)(C) is that the
“offense under” language is a limited cross-reference, one that incorporates
only the offense-specific characteristics of the cross-referenced sections. See
Pereira v. Sessions, 138 S. Ct. 2105, 2117 (2018) (recognizing that the word
“under” in a statutory cross-reference “is [a] chameleon that ‘must draw its
meaning from its context’” (quoting Kucana v. Holder, 558 U.S. 233, 245
(2010)) (internal quotation mark omitted)). This interpretation is consistent
with the two different methods Congress employed to incorporate the
criminal provisions of sections 237(a)(2) and (3) in the cancellation statute—
by generally referring to offenses listed in certain provisions in the Act and
its reference to an alien’s actual removability under those provisions—only
the latter of which requires conformity with the “in and admitted” and
temporal “admission” requirements. This interpretation also comports with
the well-accepted understanding that, for purposes of section 240A(b)(1)(C),
the “offenses described in [sections 212(a)(2), 237(a)(2), and 237(a)(3)]
apply to all aliens—regardless of admission status.” Lozano-Arredondo, 866
10

While the issue before us arises in the context of section 240A(b)(1)(C) of the Act, the
term “admission” is only made relevant by virtue of its use in section 237(a). We are
unaware of any situation where the term “admission” has been afforded two conflicting
interpretations for purposes of the same statute, and reinterpreting section 237(a) is not the
appropriate remedy to resolve an ambiguity in another section of the Act. See Clark
v. Martinez, 543 U.S. 371, 378 (2005) (“To give these same words a different meaning for
each category would be to invent a statute rather than interpret one.”).

397

Cite as 27 I&N Dec. 382 (BIA 2018)

Interim Decision #3931

F.3d at 1090 (citing Gonzalez-Gonzalez, 390 F.3d at 652). Construing the
statute so as to reinterpret the term “admission” in section 237(a) to mean
“entry” is not supported by the statutory text or context and is not the best
reading of the legislative history.
For these reasons, we reaffirm our decision in Matter of Cortez and
continue to conclude that neither the “in and admitted” requirement of
section 237(a) nor the temporal “admission” requirements of the specific
deportability grounds are applicable when determining whether section
240A(b)(1)(C) of the Act operates to disqualify an applicant for cancellation
of removal by virtue of an “offense under” sections 237(a)(2) or (3).

III. CONCLUSION
We therefore conclude that exhibiting or sponsoring an animal in an
animal fighting venture in violation of 7 U.S.C. § 2156(a)(1) is a crime
involving moral turpitude. The respondent’s conviction for this offense,
which carried a potential sentence to a term of imprisonment for 1 year,
renders him ineligible for cancellation of removal pursuant to section
240A(b)(1)(C) of the Act as an “offense under” section 237(a)(2)(A)(i),
irrespective of both the general “admission” requirement in section 237(a)
and the temporal (within 5 years of admission) requirement in section
237(a)(2)(A)(i)(I). We therefore reaffirm our prior decision denying his
application for cancellation of removal. Accordingly, the respondent’s
appeal will be dismissed.
ORDER: The appeal is dismissed.

398

